       Case 3:19-cv-00276-JCM-WGC Document 8 Filed 06/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


CHARLES WIRTH,                       )                 3:19-cv-00276-JCM-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 June 2, 2020
NEVADA SUPREME COURT, et al.,        )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Request to Efile” (ECF No. 7). It appears from the court’s
docket that Plaintiff has failed to pay the filing fee or submit a completed application to proceed
in forma pauperis. Therefore, Plaintiff’s “request to efile” (ECF No. 7) is premature.

       IT IS HEREBY ORDERED that the Clerk of Court shall send Plaintiff the instructions
and form application to proceed in forma pauperis. Plaintiff shall have thirty (30) days to file the
completed application or pay the filing fee.

       IT IS FURTHER ORDERED that Plaintiff’s “Request to Efile” (ECF No. 7) is DENIED
without prejudice. Plaintiff may re-file his request once the court has ruled on the in forma
pauperis application or the filing fee has been paid.

                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
